TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00625-CV



                   Edge of 17, Inc., d/b/a Five Star Auto Group, Appellant

                                                  v.

                       Jonas Lundblad and Stacia Lundblad, Appellees



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-004654, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Edge of 17, Inc., d/b/a Five Star Auto Group has informed the Court that

it no longer wishes to pursue this appeal and has filed a motion to dismiss. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: July 21, 2009